Case 1:21-cr-00524-JHR Document1 Filed 06/30/21 Page 1 of i PAL pO 1

JMR (AD) /2018R00433 2)
“&
UNITED STATES DISTRICT COURT ; . an
DISTRICT OF NEW JERSEY gin, Fo Sey
Py
UNITED STATES OF AMERICA Criminal No. 21-5tM ny, A
ap
LOH) “KK
Vv. ‘ “Oe
; Oy
JOHN GRIER, II 18 U.S.C, §§ 242 and 1519
INDICTMENT

The Grand Jury in and for the District of New Jersey, sitting at Camden,
charges:

COUNT 1
[18 U.S.C, § 242 - Deprivation of Rights Under Color of Law]

Background
L. At all times relevant to this Indictment:

a. The City of Bridgeton Police Department (“BPD”) was a duly
constituted police agency responsible for providing law enforcement services to
serve and protect the community of Bridgeton, New Jersey. BPD Officers were
authorized by the State of New Jersey to make lawful arrests. BPD equips its
uniform patrol officers with, among other things, two types of Oleoresin
Capsicum (“OC”) spray (also referred to as “mace” or “pepper spray”); a small
canister which is kept on the officer’s duty belt and a large canister which is
designed for crowd control and kept in the officer's patrol vehicle.

b. Defendant JOHN GRIER, III was a resident of Cedarville,
New Jersey. On or about August 2, 2004, defendant GRIER was sworn in as

1
Case 1:21-cr-00524-JHR Document1 Filed 06/30/21 Page 2 of 7 PagelD: 2

an BPD Officer. On June 18, 2017, defendant JOHN GRIER, III was working
in his official capacity as a BPD Officer, in uniform, driving a marked patrol
vehicle.

c. Victim #1 was a 55-year old male who resided in Salem
County, New Jersey.

d. BPD Officers #1 and #2 were BPD officers who were working
in their official capacity and participated in the apprehension of Victim #1,

The Offense

2, On June 18, 2017, BPD Officers were dispatched to a gas station
in the City of Bridgeton, New Jersey to investigate individuals sitting in a car
causing a disturbance.

3. BPD Officer #1 arrived and found a car parked at the gas pumps
and Victim #1 sitting in the driver’s seat of the car with a passenger. Both
men appeared to be intoxicated.

4.. Defendant JOHN GRIER, Ill responded to the gas station as a
backup officer.

D5. While BPD Officer #1 was preparing a summons to issue to Victim
#1, Victim #1 attempted to get out of the vehicle in which he had been sitting.
Defendant JOHN GRIER, III while holding a small can of OC spray, told him to,
“Stay in the vehicle or I am going to spray you.”

6. After an investigation, Victim #1 and the passenger were issued
summonses and defendant JOHN GRIER, III left the scene.

2
Case 1:21-cr-00524-JHR Document1 Filed 06/30/21 Page 3 of 7 PagelD: 3

7. A short time later, BPD Officer #2 radioed for defendant JOHN
GRIER, III to return to the gas station, as Victim #1 and the passenger were
out of the car and Victim #1 was behaving belligerently,

8, Defendant JOHN GRIER, III returned to the gas station and got out
of his patrol vehicle holding a large can of OC spray. Defendant GRIER
ordered Victim #1 and the passenger to get back into their car.

9, Victim #1 got back into his car and then drove to the side of the
gas station.,

10. Defendant JOHN GRIER, II] and BPD Officers #1 and #2 followed
Victim #1, intending to arrest him for driving while under the influence of
alcohol,

Il. BPD Officers #1 and #2 confronted Victim #1 as he got out of his
car at the side of the gas station and placed Victim #1 in handcuffs without
incident,

12, Defendant JOHN GRIER, III got out of his patrol vehicle with the
large can of OC spray. Defendant GRIER told BPD Officer #2 to, “Step back.”
Defendant GRIER asked Victim #1, “Do you want to feel pain, sir?” while
holding the large can of OC spray at arm’s length pointed at Victim#1’s face.

13, As BPD Officer #2 attempted to place a handcuffed Victim #1 into
the rear of his patrol vehicle, defendant JOHN GRIER, II, without cause,

sprayed Victim #1 in the face with his large can of OC spray.
Case 1:21-cr-00524-JHR Document 1 Filed 06/30/21 Page 4 of 7 PagelD: 4

14. Asa result of being sprayed, Victim #1 doubled over. BPD Officer
#2 pulled Victim #1 up and placed him on the edge of his police SUV’s rear
passenger seat. Without provocation, defendant JOHN GRIER, III sprayed
Victim #1 in the face with his OC spray a second time. Defendant GRIER
asked Victim #1 “There. How do you like it now? Now get in the God d**n car!”
Defendant GRIER then shoved Victim #1 into the police vehicle.

The Charge

1S. Onor about June 18, 2017, in Cumberland County, in the District
of New Jersey, and elsewhere, defendant

JOHN GRIER, Ill

while acting under color of law, unlawfully sprayed Victim #1 in the face with
Oleoresin Capsicum (“OC”) spray (also referred to as “mace” or “pepper spray”)
while Victim #1 was in handcuffs and under the control of another police
officer, and shoved Victim #1 into a police vehicle, thereby willfully depriving
Victim #1 of the right, secured and protected by the Constitution and laws of
the United States, that is, the right to be free from unreasonable seizure by one
acting under color of law, which includes the right to be free from the use of
unreasonable force. The offense resulted in bodily injury to Victim #1.

In violation of Title 18, United States Code, Section 242.
Case 1:21-cr-00524-JHR Document1 Filed 06/30/21 Page 5 of 7 PagelD: 5

COUNT 2
[18 U.S.C. § 1519 — Falsification of Records in a Federal Investigation]

1, Paragraphs 1 through 14 of Count I of this Indictment are

| incorporated as if set forth in full herein.

2. The use of excessive force by a person acting under color of law,
statute, ordinance, or regulation is a matter within the jurisdiction of the
Federal Bureau of Investigation (“FBI”), which is an agency within the United
States Department of Justice.

3. On or about June 19, 2017, defendant JOHN GRIER, III wrote a
false Supplemental Police Report in order to falsely justify the force used
against Victim #1 and to obstruct any investigation into the deprivation of
Victim #1’s right to be free from unreasonable seizure by one acting under the
color of law, which includes the right to be free from the use of unreasonable
force,

4. As part of that report, defendant JOHN GRIER, III falsely stated
that Victim #1 “refused [to enter the police vehicle] and continued to forcefully
remain outside the vehicle[.]” Also, in an effort to falsely justify his use of the
OC spray, defendant GRIER falsely stated that the reason he sprayed Victim #1
a second time was that the “spray did not strike [Victim #1] in the face and that

it did not take immediate effect...”
Case 1:21-cr-00524-JHR Document 1 Filed 06/30/21 Page 6 of 7 PagelD: 6

5. On or about June 19, 2017, in Cumberland County, in the District

of New Jersey, and elsewhere, defendant

JOHN GRIER, III,
while acting in relation to and in contemplation of a matter within the
jurisdiction of the FBI, an agency of the United States, knowingly falsified,
concealed, covered up and made false entries in a Bridgeton Police Department
Supplemental Police Report about the June 18, 2017 incident involving Victim
#1, with the intent to impede, obstruct, and influence the investigation and
proper administration of that matter; that is, defendant authored and
submitted a false and misleading official incident report, in order to create a
false justification for the assault of Victim #1, with intent to obstruct any
investigation into the deprivation of Constitutional Rights described in Count 1.

In violation of Title 18, United States Code, Section 1519,

A TRUE BILL

 

FOREPERSON

hoe f Of, We ya phe

RACHAEL A. HONIG
Acting United States Attorney

 

 
Case 1:21-cr-00524-JHR Document1 Filed 06/30/21 Page 7 of 7 PagelD: 7

(46/1 “Pz)
Savetr-VSN

9Z0S-ZSz (9S9)
AdSIOP MON ‘UspUTeEd
ASUIONY “S') Hrejysissy
NOSCAVHOI "W NOSVC

ADSIOC MON “HTEMON
ASUIOITY “Sn Suny
OINOH ‘V THVHOVA

uosiedsIog 4

Sarena

 

6IST § O'S'N SI
ove § OSN SI

aqOd LNAWLOICNI

 

 

Ill ‘MaReD NHOrP
“A

VOISAGNYV AO SALVIS GCHLINN

 

AOSIOP MON JO JOLSIG
HNOD PUISIC Seye}S peyuy)

 

 

“TG -AHeHAON dsvo
